Exhibit Pilgrim’s Pride Corporation First Amendment To Amended and Restated Post-Petition Credit Agreement This First Amendment to Amended and Restated Post-Petition Credit Agreement (herein, the “Amendment”) is entered into as of February26, 2009, among Pilgrim’s Pride Corporation, a Delaware corporation (the “Borrower”), as debtor and debtor-in-possession in a case pending under Chapter11 of the Bankruptcy Code, the direct and indirect Domestic Subsidiaries of the Borrower party to this Amendment and To-Ricos, Ltd., a Bermuda company (“To-Ricos”) and To-Ricos Distribution, Ltd., a Bermuda company (“To-Ricos Distribution”), as Guarantors, each as debtor and debtor-in-possession in a case pending under Chapter11 of the Bankruptcy Code, the Lenders party hereto, and Bank of Montreal, a Canadian chartered bank acting through its Chicago branch,as DIP Agent for the Lenders. Preliminary Statements A. The Borrower, the Guarantors from time to time parties thereto, the Lenders and the DIP Agent are parties to that certain Amended and Restated Post-Petition Credit Agreement dated as of December31, 2008 (the “Credit Agreement”).All capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Credit Agreement. B. The Borrower and the Lenders have agreed to amend the Credit Agreement on the terms and conditions set forth in this Amendment. Now, Therefore, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: Section1.Amendments To Credit Agreement. Upon satisfaction of all of the conditions precedent specified in Section2 hereof the Credit Agreement shall be amended as follows: Section1.1.
